Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 are pending. Claims  5-11 are withdrawn. Claims  1-4 are for examination.  
In response to a non-final amendment of 12/3/2021, applicants on 3/3/2022   amended claims 1-2. 
Applicants’ argument submitted on 3/3/2022   is but they are found unpersuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 

Claim Rejections 35 U.S.C 112(b) rejection

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1-4  ( depends on claim 1) are   rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim  1  indefinite    for reciting “sensing  intracellular malonyl-CoA level
” for the following reason:
It is unclear    who and how  is sensing occur.  It lack necessary steps. The claim lack clarity.
Correction is required.
Claim 2 is indefinite in reciting   Rppa, OKS PKS4 , PKS5. Claim 2 depends on claim 1. Claim 1 already recited  Rppa, OKS PKS4 , PKS5.  It is unclear these are same  as of claim 1 or not. If same   they should be recited   as  the  Rppa, the  OKS, the  PKS4 , the PKS5.  It is unclear  what  is for which is  mentioned. Should be removed.
Claim 3 is indefinite in reciting  a gene as the gene recite in claim 1. It should be the gene.
Claim Rejections, 35 U.S.C 112(a) 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1-4  are rejected under 35 U.S.C. 112(a), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that "[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow. In this case, in light of the specification, the examiner has broadly interpreted the claims by reciting  “A recombinant microorganism for indicating intracellular malonyl-CoA level detection in which a type III polyketide synthase-encoding gene is inserted in the genome of the microorganism or in which a recombinant vector containing the type III polyketide synthase-encoding gene is introduced”  directed to the expression or introduction of  any type III polyketide  synthase gene having any structure  expressed or introduced by any means.  Therefore in light of the specification, claims are broadly interpreted  to comprise  any modified host cell   modified with any type III polyketide  synthase gene having any structure having specified activity  of detecting  intracellular malonyl-CoA level recited in claim 1  .
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).
There is no structure-function correlation with regard to the members of the genus of   host cell   that recited in the claims comprise  any transformed host cell   transformed with any type III polyketide  synthase gene having any structure  and expressed by any means with any nucleic acid molecule  having any structure from and any function having specified activity  recited in claim 1  or expressing specified protein or polypeptide comprise any structure and any function having specified activity specified activity  of detecting  intracellular malonyl-CoA. Therefore one of skill in the art would not recognize from the disclosure that applicants were in possession of the claimed invention.
The genus of host cell   that recited in the claims comprise  any transformed host cell   transformed with any type III polyketide  synthase gene having any structure  and expressed by any means with any nucleic acid molecule  having any structure from and any function having specified activity  required in the claimed invention is an extremely large structurally and functionally variable genus. An argument can be made that any or more of genus of type III polyketide  synthase gene can be used to find  from variant of appropriate genes encoding  type III polyketide  synthase. i.e. Streptomyces griseus RppA  of SEQ ID NO: 93  as expressed to produce BL21(DE3) pCDF-RpALS pWAS.-anti-pabA  strain  expressing  said  polyketide  synthase  of SEQ ID NO: 93. However, the art clearly teaches there is a practical limits to predict function of a gene or polypeptide based structural homology:
 A. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that "Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, and page 105).
B. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein's role fundamentally (page 323, paragraph 1).
C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of a few species; such as  type III polyketide  synthase gene can be used to find  from variant of appropriate genes encoding polyketide  synthase . i.e. Streptomyces griseus RppA  of SEQ ID NO: 93  as expreesed to produce BL21(DE3) pCDF-RpALS pWAS.-anti-pabA  strain  expressing  said polyketide  synthase of SEQ ID NO: 93 has been provided by the applicants’, which would indicate that they had the possession of the claimed use of any type III polyketide  synthase gene. The claimed genera of modified cell   expressing genus of nucleic acid molecule  having any structure and any function having specified activity  recited in the claims widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information (species/variant/mutant) correlating structure with function,  one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Furthermore, "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 
Applicants' are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov
Argument
Applicants argument is considered but found unpersuasive.  Applicants argue that  claim is directed to type III polyketide  synthase and selected from reciting   Rppa, OKS PKS4 , PKS5  type. However these Type III  polyketide synthase     having any structure. AS explained above  popolypeptide or enzyme function  is   dependent  on its structure without defined structure their function unpredictable.  Applicant only   showed the specified function using   RppA  of SEQ ID NO: 93  as expreesed to produce BL21(DE3) pCDF-RpALS pWAS.-anti-pabA  strain  expressing  said polyketide  synthase of SEQ ID NO: 93. The claimed genera of modified cell   expressing genus of nucleic acid molecule  having any structure and any function having specified activity  recited in the claims widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information (species/variant/mutant) correlating structure with function,  one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."



	Claims  1-4  are  rejected under 35 U.S.C. 103 as being unpatentable over  D1:    Cortes et al. (Mol. Microbiol. 2002, 44, pp 1213-1224,  in ids)  in view of  D2: Li et al. (ACS synth Biol 2015, 4, pp 1308-1315) in ids)

The document D1 discloses that RppA, which is a type III polyketide synthase, forms a red pigment by using malonyle-CoA as a precursor, and also discloses a recombinant microorganism in which a recombinant vector including the RppA has been introduced (see the abstract, figures 2 and 9, and Claim 1 differs from D1 by delimiting a recombinant microorganism to detect malonyl-CoA. However, with respect to this difference, D2 discloses a recombinase biosensor for detecting malonyl-CoA (see the abstract, pages 1309 and 1312, and figures 1 and 5). Therefore, it is considered that a
person skilled in the art could easily use the recombinant microorganism comprising a type III polyketide synthase, which forms a red pigment by using malonyle-CoA as a precursor, disclosed in Dl, for detecting malonyl-CoA, and thus a person skilled in the art could drive the feature of claim 1 by means of a simple modification to a combination of Dl and D2. Therefore, claim 1 does not involve an inventive step in the light of a combination of D1 and D2.
Regarding Claims 2-4, D1 discloses RppA, which is a type III polyketide synthase
derived from Saccharopolyspora erythraea, and the use of Escherichia coli as a recombinant microorganism (see the abstract, figures 2 and 9, and page 1222), and thus a person skilled in the art could derive the additional features of claims 2 and 4 by means of simple modifications to the feature of Dl. The additional feature of claim 3 relates to a promoter appropriate for forming a recombinant vector, and could be easily selected and applied by a person skilled in the art according to the recombinant gene and vector. Therefore, claims 2-4 do not involve an inventive step in the light of a combination of D1 and D2.

Argument
Applicants’ argument is considered  Applicant state:
 “D2 has a completely different detection mechanism, except that it targets malonyl-CoA. Additionally, as earlier discussed herein, a fluorescent protein-based sensor based on transcription factors has to go through several signal transduction steps, and it has the disadvantage that it cannot be utilized in microorganisms with autofluorescence such as Pseudomonas, and the present claimed invention provides a solution to this problem. Non-Obviousness of the Claimed Invention As previously described, the present invention is featured in that a specific type IIT polyketide synthase-encoding (Type III PKS) gene, producing a type II polyketide having the ability to convert malonyl-CoA into a colored substance, is introduced to enable the recombinant microorganism to sense malonyl-CoA produced by the recombinant and microorganism. RppA was selected as the elected single Type II polyketide synthase species (response filed September 10, 2021 to the July 16, 2021 Office Action), and now is specified as one of four recited Type III polyketide synthases that convert malonyl-CoA into a colored substance. D1 only aims for the production of flaviolin, a red pigment, in a strain producing malonyl-CoA, and provides RppA as a “means of flaviolin production”. Therefore, with respect to other Type III polyketide synthase species of the present claimed invention (OKS (octaketide synthase), PKS4 (octaketide synthase 2), or PKS5 (octaketide synthase 3)), D1 cannot achieve its desired result. In other words, D1's technical solution is only introduction of the RppA gene, and it cannot be said that D1 teaches the use of Type III PKS for converting malonyl-CoA to a colored substance. D1 only discloses a reaction for converting malonyl-CoA to flaviolin as shown in Figure 1 of the present invention. Accordingly, D1 fails to teach or suggest 1) the technical problem or limitation that has been addressed and overcome by the applicant’s claimed invention (namely, the difficulty in sensing malonyl-CoA in microorganisms), the technical solution of the applicant’s claimed invention (namely, the introduction of Type III PKS to convert malonyl-CoA into a colored substance), and 11) the technical effect of the applicant’s claimed invention (namely, the ability to visually sense intracellular malonyl-CoA levels), and such deficiency is not resolved by the disclosure of D2. The Office Action contends that since D2 discloses a biosensor of malonyl-CoA, the present invention can be easily derived from the combination of D1 and D2. D2, discussed in the background section of the present application (at page 2, line 24 to page 3, line 3 thereof), describes a fluorescence biosensor based on an adapted bacterial transcription factor (FapR) and its operator (fapO) that reacts with malonyl-CoA. Although D2 aims to detect malonyl- CoA, its technical features and effect are completely different from and non-suggestive of those of the applicant’s claimed invention. Additionally, the technical features and effect of D2 are completely different from those of D1. The background section of the present application (at page 2, line 24 to page 3, line 3 thereof) describes the problems of fluorescent protein-based sensors using the transcription factor approach described in D2, namely, the disadvantages of having to undergo various signaling steps, and the inability to be used in self-fluorescent microorganisms such as Pseudomonas, which are problems that are overcome by the applicant’s claimed invention. Thus, the fluorescent protein-based sensor described in D2 detects malonyl-CoA by expression of a fluorescent protein based on transcription factors and operators, which requires a very large number of chemical/biological reaction steps. In consequence, the approach of D2 makes accurate sensing of malonyl-CoA difficult since various factors involved in each step can act as limiting factors, as well as being inapplicable to self-fluorescent microorganisms. These deficiencies are overcome in the recombinant microorganism of the applicant’s claimed invention. Since the recombinant microorganism converts malonyl-CoA into a colored substance through “a single-step reaction” (see page 3, lines 4-17 of the specification in the present----- D2’s approach uses fluorescence as a sensing signal of malonyl-CoA, it is essential to use fluorescence-detection devices (such as microplate readers installed with fluorescence lasers) to confirm fluorescence, which requires a substantial cost and a high level of technical skill. On the other hand, since the recombinant microorganism of the applicant’s claimed invention produces a color as a sensing signal, the recombinant microorganism of the present invention has the advantage that the level of malonyl-CoA is visually discernible to the naked eye, without need of expensive devices and associated high levels of technical skill. 

 Applicants above argument is considered but found unpersuasive. Applicants argue that D1 did not  teach applicants  invention of claim 1. If D1 does that D1 would anticipate applicants invention. D1  teach production  flaviolin a colored substance producing  malonyl-COA wherein  RppA introduction cause the  red pigment production.    Therefore D1    do  utilized type III polyketide synthase    to produce colored substance in the strain.
 D2  teach   detection of   biosensor of malonyl-CoA. Therefore   one of skill in art use D1 in combination of D2  to arrive to applicants invention.

Applicants further  states :Conclusion D1 only discloses a function of RppA (conversion of malonyl-CoA to flaviolin), and the recombinant microorganism for production of flaviolin introduced with RppA. D1 does not disclose use or utility of RppA as a malonyl-CoA biosensor nor does D1 disclose any other type III polyketide synthetases for the production of colored substances. Accordingly, D1 is completely different from the present invention in object, configuration, and effect. D2 is directed to detection of malonyl-CoA by expression of a fluorescent protein based on transcription factors and operators, and thus embodies fundamentally different technical characteristics to D1, as well as to the present claimed invention. The present invention overcomes the various technical limitations of D2 through the introduction of a specific type III polyketide synthetase coding gene (RppA (1,3,6,8-tetrahydroxynaphthalene synthase), OKS (octaketide synthase), PKS4 (octaketide synthase 2), or PKS5(octaketide synthase 3)) that converts malonyl-CoA into a colored substance.”

Applicants above  argument is considered.     But found unpersuasive. 
D1 disclosed Type III polyketide RppA  in the organism  wherein  colored substance produced from malonyl-CoA. D1 is not  different  or non-analogous art, rather it is  suggestive art for applicants invention. D2 teach detection of malonyl-CoA expression  via use of colored  based device.
Therefore   one of skill in art use D1 in combination of D2  to arrive to applicants invention.
.
Conclusion

Claims 1-4 are rejected and no claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652